10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar #13644

REBECCA CLINTON

Assistant United States Attorney
501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

(702) 388-6336
rebecca.clinton@usdoj.gov
PATRICK MOTT

Trial Attorney

U.S. Department of Justice
Criminal Division, Fraud Section

Patrick.mott@usdoj.gov

Attorneys for the United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-oOo-
UNITED STATES OF AMERICA, CaseNo,  2:19-mj-557-CWH
Plaintiff GOVERNMENT’S MOTION FOR
v. MAGISTRATE COURT TO PERMIT
TELEPHONIC ATTESTATION OF
NADIR MIR, COMPLAINT UNDER FED. R. CRIM. P.
Defendant. 4.1(A) AND (B)(2)(A) AND LOCAL

CRIMINAL RULE 4-1

 

 

 

The United States of America, by and through NICHOLAS A. TRUTANICH, United

States Attorney, and Rebecca Clinton, Assistant United States Attorneys, respectfully moves

this Honorable Court pursuant to Federal Rule of Criminal Procedure 4.1(a) and (b)(2)(A) and

Local Criminal Rule 4-1(a) and (b) for the Court to permit attestation of the complaint by the

affiant by telephone.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Rule 4.1(a) provides that “[a] magistrate judge may consider information communicated
by telephone or other reliable electronic means when reviewing a complaint or deciding
whether to issue a warrant or summons.” Rule 4.1(b)(2)(A) provides the procedure when the
testimony to be considered is limited to attestation of the contents of a written affidavit alone.

It provides that “[i]f the application does no more than attest to the contents of a written
affidavit submitted by reliable electronic means, the judge must acknowledge the attestation in
writing on the affidavit.” Fed. R. Crim. P. 4.1(b)(2)(A).

LCR 4-1(a) provides that the consideration of information related to a complaint
communicated by telephone is at the discretion of the court. Pursuant to LCR 4.1(b), the affiant
for the complaint is Erin Brantley, Special Agent with the Federal Bureau of Investigation
(FBI). Agent Brantley is physically located in the Northern District of Illinois.

The complaint submitted for attestation to the Court charges Nadir Mir with health care
fraud in violation of Title 18, United States Code, Section 1347. More specifically, the
complaint alleges that Mir has knowingly and willfully defrauded the Medicare program by
misrepresenting the ownership and control of Hope Home Health, LLC, and then causing to be
submitted claims for reimbursement of home health services allegedly provided to Medicare
beneficiaries, which claims would not have been paid had Medicare been aware of Mir’s
misrepresentations as to the ownership and control of Hope Home Health, LLC, and
fraudulently obtained money from the Medicare program.

The government requests that the Court consider the attestation telephonically because
the investigation giving rise to the complaint is multi-jurisdictional and has been carried out
over several months by agents located in the Northern District of Illinois and because Nadir
//

//

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Mir is currently in custody in the Central District of California and is awaiting an initial

appearance in that district.

DATED this 40 day of July, 2019.

Respectfully submitted,

NICHOLAS A. TRUTANICH
United States Attorney

ro,» OX

REBECCA CLINTON
Assistant United States Attorney

 
10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
-0oO0-

UNITED STATES OF AMERICA,

Plaintiff

NADIR MIR,
Defendant.

 

 

 

Case No. 2:19-mj-557-CWH

_| ORDER FOR MAGISTRATE COURT TO

PERMIT TELEPHONIC ATTESTATION
OF COMPLAINT UNDER FED. R.
CRIM. P. 4.1(A) AND (B)(2)(A) AND
LOCAL CRIMINAL RULE 4-1

Based on the Motion of the government, and pursuant to Federal Rule of Criminal

Procedure 4.1(a) and (b)(2)(a) and Local Criminal Rule 4-1, the Court permits attestation of the

complaint by Agent Brantley by telephone.

DATED this 46 ~day of July, 2019.

Creal

UNITED STATES TE JUDGE

 
